Citation Nr: 0932709	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  03-04 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to effective date prior to August 18, 2000, 
for the grant of service connection for coronary artery 
disease.

2.  Entitlement to effective date prior to August 18, 2000, 
for the grant service connection for nephropathy with 
hypertension.

3.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus for the period from July 26, 1995, through 
August 17, 2000.


REPRESENTATION

Appellant represented by:	To Be Clarified


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION


The Veteran had active service from August 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from rating decisions, dated in March and December 
2002, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.

In September 2003, the Veteran had a hearing at the RO before 
a Veterans Law Judge (VJL), who has since retired.  In a July 
2009 letter, sent to the latest address of record provided by 
the Veteran, the Board notified the Veteran of this fact and 
offered him the opportunity to request a new hearing before 
another VLJ.  38 C.F.R. § 20.717.  He was provided 30 days to 
respond and did not do so.  Accordingly, per the terms of 
this notice, the Board assumes that he does not desire 
another Board hearing.  


REMAND

A preliminary review of the record upon return to the Board 
discloses a need for further development prior to final 
appellate review.  In this regard, the record indicates that 
the Veteran's claims file was lost sometime following the 
Board's prior June 2004 remand.  The claims file has been 
rebuilt to a certain extent, but no rating decisions or other 
adjudications, besides the April 2009 Supplemental Statement 
of the Case, appear in the claims file.  Upon remand of this 
matter, the RO should obtain copies of any rating decisions, 
Statements of the Case, Supplemental Statement of the Cases, 
and any other adjudicative actions taken in regards to the 
claims on appeal and associate them with the claims file.  

In addition, the Board notes that the Veteran failed to 
report for VA examinations scheduled in December 2005 and in 
accordance with the Board's June 2004 remand.  However, it is 
not clear to the Board that the Veteran received notification 
of the scheduling of these examinations.  The examination 
inquiry associated with this request notes an address of 
"P.O. Box 442," while a July 2008 employment questionnaire 
from the Veteran notes an address of "P.O. Box 3442."  It 
is also noted that the Veteran did not apparently receive the 
April 2009 Supplemental Statement of the Case, which was sent 
to a rural route address.  Upon remand, the Veteran should be 
afforded the VA examinations specified in the Board's June 
2004 remand and be provided with a copy of the April 2009 
Supplemental Statement of the Case.  Notice in this regard 
should be sent to the address listed on the July 2008 
employment questionnaire.

Likewise, an April 2009 letter, which requested that the 
Veteran provide a new Appointment of Veterans Service 
Organization as Claimant's Representative, was sent to a 
rural route address.  It appears to the Board that The 
American Legion is still actively involved in this case.  See 
April 2009 Statement of Accredited Representative.  The 
American Legion is requested to submit a copy of the 
Appointment of Veterans Service Organization as Claimant's 
Representative related to the Veteran, if available.  If The 
American Legion returns a negative response, the AMC/RO 
should ask the Veteran to execute and return a new 
Appointment of Veterans Service Organization as Claimant's 
Representative, which should be sent to the appropriate 
address as outlined above.  In any event, if an Appointment 
of Veterans Service Organization as Claimant's Representative 
is received, it should be associated with the claims file.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
copies of any rating decisions, any 
Statements of the Case, Supplemental 
Statements of the Cases, and any other 
adjudicative actions taken in regards to 
the claims on appeal and associate them 
with the claims file.  

2.  The American Legion should be 
requested to submit a copy of the 
Appointment of Veterans Service 
Organization as Claimant's Representative 
related to the Veteran.  If they do not 
provide this document, ask the Veteran to 
execute a new one, in which case this 
request should be sent to the address on 
the July 2008 employment questionnaire.

3.  The RO/AMC should provide the Veteran 
with a copy of the April 2009 
Supplemental Statements of the Case, 
mailed to the address listed on the July 
2008 employment questionnaire.

4.  Thereafter, afford the Veteran should 
be afforded the VA cardiovascular and 
urologic examinations requested by the 
Board's prior June 2004 Remand in this 
case.  Notice of the scheduling of this 
examination should be sent to the address 
listed on the July 2008 employment 
questionnaire.  The RO/AMC is requested 
to document the address the notice of the 
rescheduling of the examination was sent 
to if the Veteran fails to report for the 
scheduled examinations.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

